Citation Nr: 1001360	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  00-20 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a higher evaluation for tension headaches.  

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for low back pain.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a bladder disorder, 
including as due to service-connected posttraumatic stress 
disorder (PTSD).  

8.  Entitlement to service connection for a disorder of the 
feet, including as due to service-connected PTSD.  

9.  Entitlement to service connection for pain in the legs 
and thigh, including as due to service-connected PTSD.

10.  Entitlement to service connection for porokeratosis of 
the feet. 

11.  Entitlement to an evaluation in excess of 20 percent 
disabling for fibromyalgia.

12.  Entitlement to a compensable evaluation for 
temporomandibular joint myofascial pain syndrome.

13.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) of another 
person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant had verified active service from September 1987 
to September 1988.  She also had periods of service in the 
District of Columbia National Guard, including, apparently in 
1979.  

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Washington, D. C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2005, the Veteran testified during a hearing before 
the undersigned conducted at the Board's main office in 
Washington, D.C. (VA Central Office hearing).  A transcript 
of this hearing is associated with the claims folders.

This case was previously before the Board in September 2005 
when it was remanded for further development. 

The Board notes that the Veteran requested a VA Central 
Office hearing before a Veterans Law Judge in her Substantive 
Appeal dated in February 2006 regarding her appeal for 
service connection for porokeratosis of the feet.  However, 
as discussed below, the Veteran, through her representative, 
withdrew her appeal on this issue in a statement dated in 
November 2009.  As the issue is no longer on appeal, the 
Board finds it unnecessary to afford the Veteran a hearing 
regarding the issue.

In a written statement dated in November 2009, the Veteran, 
via her representative, submitted a notice of disagreement 
(NOD) regarding a May 2009 RO rating decision.  The statement 
specifically limited the NOD to the claims of entitlement to 
an evaluation in excess of 20 percent for fibromyalgia; 
entitlement to a compensable evaluation for temporomandibular 
joint myofascial pain syndrome; and entitlement to SMC based 
on the need for regular A&A of another person or at the 
housebound rate.  If the Veteran desires appellate review 
regarding the other issues considered in the May 2009 RO 
rating decision, either she or her representative may submit 
a timely NOD regarding those issues.  38 C.F.R. §§ 20.201, 
20.300, 20.501 (2009).

The issues of entitlement to a higher evaluation for tension 
headaches; entitlement to an evaluation in excess of 20 
percent disabling for fibromyalgia; entitlement to a 
compensable evaluation for temporomandibular joint myofascial 
pain syndrome; and entitlement to SMC based on the need for 
regular A&A of another person or at the housebound rate, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant, through her service representative, that a 
withdrawal of the appeal of the issues of entitlement to 
service connection for carpal tunnel syndrome; entitlement to 
service connection for GERD; entitlement to service 
connection for low back pain; entitlement to service 
connection for migraine headaches; entitlement to service 
connection for diabetes mellitus; entitlement to service 
connection for a bladder disorder, including as due to 
service-connected PTSD; entitlement to service connection for 
a disorder of the feet, including as due to service-connected 
PTSD; entitlement to service connection for pain in the legs 
and thigh, including as due to service-connected PTSD; and 
entitlement to service connection for porokeratosis of the 
feet, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard 
to the issues of entitlement to service connection for carpal 
tunnel syndrome; entitlement to service connection for GERD; 
entitlement to service connection for low back pain; 
entitlement to service connection for migraine headaches; 
entitlement to service connection for diabetes mellitus; 
entitlement to service connection for a bladder disorder, 
including as due to service-connected PTSD; entitlement to 
service connection for a disorder of the feet, including as 
due to service-connected PTSD; entitlement to service 
connection for pain in the legs and thigh, including as due 
to service-connected PTSD; and entitlement to service 
connection for porokeratosis of the feet have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  

In November 2009, the Veteran, via her representative, 
submitted a written statement requesting that the issues of 
entitlement to service connection for carpal tunnel syndrome; 
entitlement to service connection for GERD; entitlement to 
service connection for low back pain; entitlement to service 
connection for migraine headaches; entitlement to service 
connection for diabetes mellitus; entitlement to service 
connection for a bladder disorder, including as due to 
service-connected PTSD; entitlement to service connection for 
a disorder of the feet, including as due to service-connected 
PTSD; entitlement to service connection for pain in the legs 
and thigh, including as due to service-connected PTSD; and 
entitlement to service connection for porokeratosis of the 
feet be withdrawn.  Therefore, the appellant has withdrawn 
the appeal of these issues and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
issues and they are dismissed.


ORDER

The claim as to entitlement to service connection for carpal 
tunnel syndrome is dismissed.

The claim as to entitlement to service connection for GERD is 
dismissed.

The claim as to entitlement to service connection for low 
back pain is dismissed.

The claim as to entitlement to service connection for 
migraine headaches is dismissed.

The claim as to entitlement to service connection for 
diabetes mellitus is dismissed.

The claim as to entitlement to service connection for a 
bladder disorder, including as due to service-connected PTSD, 
is dismissed.

The claim as to entitlement to service connection for a 
disorder of the feet, including as due to service-connected 
PTSD, is dismissed.

The claim as to entitlement to service connection for pain in 
the legs and thigh, including as due to service-connected 
PTSD, is dismissed.

The claim as to entitlement to service connection for 
porokeratosis of the feet is dismissed.


REMAND

In a written statement dated in November 2009, the Veteran, 
by way of her representative, expressed her disagreement with 
the RO's May 2009 denial of her claims of entitlement to an 
evaluation in excess of 20 percent disabling for 
fibromyalgia; entitlement to a compensable evaluation for 
temporomandibular joint myofascial pain syndrome; and 
entitlement to SMC based on the need for regular A&A of 
another person or at the housebound rate.  However, to date, 
the RO has not issued the Veteran a statement of the case 
(SOC) with respect to these claims.  Under the circumstances, 
the Board has no discretion and is obliged to remand these 
issues to the RO for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).

There also appears to be some confusion regarding the proper 
disability evaluation currently assigned to the Veteran's 
service-connected tension headaches.  The Board notes that 
the May 2009 supplemental statement of the case (SSOC) 
indicates that her tension headache disability is currently 
evaluated as 10 percent disabling.  However, the rating sheet 
associated with the most recent RO rating decision, dated on 
May 5, 2009, indicates that a noncompensable evaluation is 
assigned to the Veteran's service-connected tension 
headaches.  Furthermore, in the November 2009 written 
statement, the Veteran's representative indicated that the 
Veteran's tension headache disability is currently evaluated 
at 10 percent disabling, but the rating had "not been 
implemented."  It is unclear to the Board exactly what the 
correct disability rating assigned to the Veteran's service-
connected tension headaches is and the matter must be 
clarified prior to appellate consideration of her claim for 
an increased rating.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  

Additionally, the most recent VA examination evaluating the 
Veteran's tension headaches was performed in February 2007.  
Since then, in a VA treatment note dated in April 2008, the 
Veteran was noted to require periodic injections of Tramadol 
to treat her headaches.  Subsequently, in a December 2008 VA 
treatment note, she was noted to experience headaches four 
times a week and that, when she experienced headaches, she 
put on dark shades, lay down, and relaxed to alleviate the 
condition.  As such, the Board finds that there is objective 
evidence suggestive of worsening of her condition.  Thus, the 
Board believes the Veteran should be afforded a new VA 
examination to determine the current severity and all 
manifestations of her service-connected tension headache 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an SOC with 
respect to the Veteran's claims of 
entitlement to an evaluation in excess of 
20 percent disabling for fibromyalgia; 
entitlement to a compensable evaluation 
for temporomandibular joint myofascial 
pain syndrome; and entitlement to SMC 
based on the need for regular A&A of 
another person or at the housebound rate, 
to include notification of the need to 
timely file a substantive appeal to 
perfect her appeal on these issues.   The 
RO should allow the appellant the 
requisite period of time for a response.  
If, and only if, she perfects an appeal 
as to those claims, should they be 
returned to the Board for appellate 
consideration. 

2.  The RO/AMC should review the claims 
folders and provide written clarification 
of the correct disability evaluation 
currently assigned to the Veteran's 
service-connected tension headaches.  

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
severity and all manifestations of her 
service-connected tension headache 
disability.  The claims folders should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report if 
the claims folders and the remand were 
reviewed.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail. 

a) The examiner should discuss the 
nature, extent, frequency and 
severity of the Veteran's headaches, 
and comment on the impact of the 
condition on the Veteran's ability 
to work.  In particular, the 
examiner should obtain from the 
Veteran information regarding the 
frequency and duration of any 
prostrating attacks.  

b) The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  Thereafter, the RO/AMC readjudicate 
the Veteran's claim for a higher 
evaluation for tension headaches.  If the 
benefit sought on appeal is not granted 
in full, the Veteran and her 
representative should be issued a SSOC 
(that reflects the proper disability 
evaluation currently assigned for the 
service-connected tension headaches) and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


